Exhibit 10.3

 

KINETIC CONCEPTS, INC.

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AGREEMENT



THIS AGREEMENT (the “Agreement”) is made and entered into as of _______________,
200__, by and between Kinetic Concepts, Inc., a Texas corporation (the
“Company”), and _________________________ (the “Participant”) in connection with
the grant of a Restricted Stock Award under the Kinetic Concepts, Inc. 2003
Non-Employee Directors Stock Plan dated May 28, 2003, as thereafter amended (the
“Plan”).  Capitalized terms used herein, if not defined, shall have the meaning
as set forth in the Plan, except where the context otherwise requires. 

The Participant is a non-employee director of the Company, and the Company
desires to align the interests of the Participant as stated in Article II of the
Plan.  In consideration of the foregoing, the parties have entered into this
Agreement to govern the terms of the Restricted Stock Award granted by the
Company pursuant to the authority specified under the Plan:

      1.  Grant of Restricted Stock Award.  Subject to the terms and conditions
set forth in the Plan and herein, the Company grants to the Participant a
Restricted Stock Award for the number of  shares of Stock as is set forth on the
signature page hereto, subject to adjustment as provided in Article 8 of the
Plan. 

      2.  Restriction Period.  The shares of Restricted Stock shall be subject
to vesting as more fully described in Section 4.2(c) of the Plan.

      3.  Committee Authority.  Any question concerning the interpretation of
this Agreement, any adjustments required to be made under the Plan, and any
controversy which may arise under the Plan or this Agreement shall be determined
by the Committee in its sole discretion.  Any decision by the Committee shall be
final and binding.

      4.  Restrictions on Shares.  Shares acquired pursuant to this Agreement
shall be subject to such restrictions as may be imposed by the Plan, applicable
law, or pursuant to any Company policy restricting the trading of shares of
Stock by directors and officers.  Each certificate representing shares issued
pursuant to this Agreement will bear a legend to the following effect:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER UNDER THE TERMS OF THE KINETIC CONCEPTS, INC. 2003 NON-EMPLOYEE
DIRECTORS STOCK PLAN AND THE NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AGREEMENT
ENTERED INTO BY THE ORIGINAL HOLDER OF THIS CERTIFICATE AND THE COMPANY, COPIES
OF WHICH WILL BE PROVIDED UPON WRITTEN REQUEST TO THE COMPANY.

      5.  Representations and Warranties.  Participant hereby represents and
warrants that:

            (a)  The Participant is aware of and familiar with the restrictions
imposed on the transfer of the shares of Restricted Stock, including, without
limitation, the restrictions contained in this Agreement and the Plan.

            (b)  The Participant represents that this Agreement has been duly
executed and delivered by the Participant and constitutes a legal, valid and
binding agreement of the Participant, enforceable against the Participant in
accordance with its terms.

      6.  Plan.  The terms of this Agreement are governed by the terms of the
Plan, as it exists on the date of this Agreement and as the Plan is amended from
time to time.  In the event of any conflict between the provisions of this
Agreement and the provisions of the Plan, the terms of the Plan shall control,
except as expressly stated otherwise.  The terms “Article” or “Section”
generally refer to provisions within the Plan; provided, however, the term
“Paragraph” shall refer to a provision of this Agreement.

      7.  Notice.  Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail.  Any notice
required or permitted to be delivered hereunder shall be deemed to be delivered
on the date which it is personally delivered, or, whether actually received or
not, on the third business day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address which such person has theretofore specified by written
notice delivered in accordance herewith.  The Company or Participant may change,
by written notice to the other, the address previously specified for receiving
notices.  Notices delivered to the Company shall be addressed as follows:

                                                              Kinetic Concepts,
Inc.
                                                              Attn.: 
Vice-President, Human Resources
                                                              8023 Vantage Drive
                                                              San Antonio, TX
78230
                                                              Phone:  (210)
255-6456
                                                              Fax:  (210)
255-6125


Notices to the Participant shall be mailed to the last address shown on the
records of the Company.

      8.  Governing Law.  Except as is otherwise provided in the Plan, where
applicable, the provisions of this Agreement shall be governed by the internal
laws of the State of Texas, without regard to the principles of conflicts of
laws thereof.

      9.  Amendment.  Unless otherwise provided in this Agreement or the Plan,
no change or modification of this Agreement shall be valid unless the same is in
writing and signed by the parties hereto; provided, however, that the
Participant hereby covenants and agrees to execute any amendment to this
Agreement which shall be required or desirable (in the opinion of the Company or
its counsel) in order to comply with any rule or regulation promulgated or
proposed under the Code by the Internal Revenue Service.

     10.  Binding Effect.  This Agreement shall be binding upon, and shall inure
to the benefit of, the Company and the Participant, and their respective heirs,
personal and legal representatives, successors and assigns.  The Participant
hereby consents to the enforcement of any and all of the provisions of this
Agreement by or for the benefit of the Company.

 

[SIGNATURE PAGE FOLLOWS]

 


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and the
Participant has set his hand hereto on the day and year first above written.

                                                                           KINETIC
CONCEPTS, INC.

 


                                                                              By:
                                                                       

                                                                           Name:
                                                                   

                                                                           Title:
                                                                     

 

 

                                                                               PARTICIPANT

 

 

                                                                              Signature:
                                                             

                                                                              Name:
                                                                   

                                                                              Address:
                                                                

                                                                              
                                                                              

                                                                              Social
Security No.:                                             

 

 


GRANT
DATE

NUMBER OF
SHARES OF
RESTRICTED STOCK

                             

                    

 

 

 